Title: From Alexander Hamilton to Sharp Delany, 17 December 1789
From: Hamilton, Alexander
To: Delany, Sharp


Treasury Department Decr. 17th. 1789.
Sir
You will use your best Exertions to pay into the Bank of north America all the Monies you can collect to the 27th. day of this month inclusive, & transmit to my office, a Certificate from the Cashier purporting the whole Sum which the Bank has received of you as Collector of the Customs of the Port of Philadelphia, to that day: after which you will defer your next payments to Bank till the first day of January next, when you will govern yourself by my former Instructions on that subject. My reason for this arrangement is, to enable the Treasurer to render his accounts of the third day of the Session, according to law up to the thirty first of this month, for which purpose it is necessary I should be advised in time of the Sum paid in this month: and I shall then issue a Warrant on the Treasurer in favor of the Bank for the whole money you shall pay to the last day of this month in payment of which he will transmit to the President of the Bank a warrant on you for the amount, which will serve as a voucher for the payments made by you to the end of the present quarter. You will explain to the Bank my reasons for this direction and transmit on the 27th. of the month the Certificate of the Cashier.
I am, Sir,   Your obedt. Servt.
A HamiltonSecy of the Treasy
Sharp Delany Esq.Collector for the port of Philadelphia
